                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Case No. 1:20-cv-02084-NYW

AQYRE LLC, a Delaware limited liability company,

               Plaintiff,

v.

AQYRE REAL ESTATE ADVISORS, LLC,
t/a AQYRE REAL ESTATE ADVISORS, a Colorado limited liability company,

               Defendant.


     JOINT MOTION TO EXTEND THE DEADLINE FOR FILING DISMISSAL PAPERS

       Pursuant to D.C.COLO.L.CivR 6.1, Judge Moore’s Civ. Practice Standards J & K, and

NYW Civ. Practice Standard 6.1, Plaintiff Aqyre LLC and Defendant Aqyre Real Estate

Advisors, LLC, by counsel (collectively “the Parties”), hereby move to extend the deadline for

filing dismissal papers, currently set at October 16, 2020, and in support thereof state the

following.

       1.      On October 2, 2020, the Parties reached a tentative compromise which they

believe will resolve all claims between the Parties.

       2.      The parties have exchanged draft settlement agreements and are attempting to

come to an agreement on one remaining term.

       3.      The Parties believe they can finalize a settlement agreement and dismiss the case

within seven days.

       4.      There has been one other extension of time in this matter. In particular, on

August 5, 2020, Defendant Aqyre Real Estate Advisors, LLC filed a Stipulation to Extend

Defendant’s Response Date 21 Days (Doc. No. 9) and an Unopposed Motion to Extend Dates in
the July 21, 2020 Scheduling Order (Doc. No. 8), which the Court granted on August 6, 2020

(Doc. No. 11).

       5.        In addition, this Court previously vacated the scheduling conference set for

October 6, 2020 in this matter to provide the parties with time to file dismissal papers in

consideration of their tentative agreement. (Doc. No. 19, 20.)

       6.        In light of the above good cause, the Parties respectfully request that this Court

extend the deadline to file dismissal papers until October 23, 2020.



Dated: October 15, 2020

Respectfully submitted:



 THOMAS P. HOWARD, LLC                               ADSERO IP

 /s/ William C. Groh____________                     /s/ Kathryn L. Bohmann____________
 William C. Groh, III                                Ian L. Saffer
 842 W. South Boulder Rd., Ste. 100                  Kathryn L. Bohmann
 Louisville, CO 80027                                8210 Southpark Terrace
 303-665-9845                                        Littleton, CO 80120
 wcgroh@thowardlaw.com                               303-268-0066
 Attorney for Plaintiff                              Ian@AdseroIP.com
                                                     KBohmann@AdseroIP.com
                                                     Attorneys for Defendant Aqyre Real Estate
                                                     Advisors, LLC
